DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Non-Final First Office Action in response to the claims filed October 29, 2019; claims 1-17 are pending and will be prosecuted on the merits.  

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 states “wherein the elongate actuation elements”, however claim 1 and other dependent claims use the phrase “wherein the three or more elongate actuation elements”.  The Examiner suggests amending claim 9 to “wherein the three or more elongate actuation elements” in order to maintain consistency through the claims.  Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unlocking actuation element” (i.e. element for unlocking) in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant application, the corresponding structure described in the specification for the “unlocking actuation element” is a rod, wire or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the elongate activation element" in line 10 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests that “activation” was merely a typo that should be changed to “actuation” which would clear up the insufficient antecedent basis issue for claim 1.  For the purpose of examination, the Examiner is interpreting the “activation element” to be referring to the “actuation element”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-17 is/are rejected under pre-AIA  35 U.S.C. 102(a), pre-AIA  35 U.S.C. 102(e) as anticipated by Salahieh et al. (US 2005/0143809).
Regarding claim 1, Salahieh discloses a medical implant system (Ref 100; Figure 1A) configured to deliver a medical implant (Ref 20, 30: Figure 1A), the medical implant system comprising: an outer sheath having a distal end, a proximal end, and an outer sheath lumen therebetween (Ref 110; Figure 1A); a tool body having a distal end, a proximal end, and a tool body lumen therebetween, wherein the tool body is slideably disposed within the outer sheath lumen (Ref 108; Figure 1a; where Ref 108 is slidably disposed within the outer sheath lumen); an actuation controller attached to the proximal end of the tool body (Ref 120; where Ref 120 is attached to the proximal end of Ref 108; Figure 1A); three or more actuators independently moveable relative to the actuation controller (Ref 122, 124, 126; where the actuators Ref 122, 124, 126 can be individually moved with respect to Ref 120 and are therefore interpreted as independently movable), each actuator (Ref 122, 124, 126) having attached thereto an elongate actuation element (Ref 106, 106a, 106b); further comprising a unlocking actuation element moveable relative to the elongate activation element (Ref 112, 113; where Figures 6-8, 26B, 44A, 45a-C; 46a-c, 47a-c, 50b; [0121]-[0122], [0149]-[150]; show that the unlocking actuation element Ref 112 is movable with respect to the elongate activation element Ref 106a, 106b; wherein as stated above in the claim interpretation section, “unlocking actuation element” is interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, where Salahieh discloses the corresponding structure of a rod/wire as describe in the claim interpretation section above) and a hook end having a first closed configuration (Ref 112, 113, 360, 604, 610, 612,  616; Figures 6-7, 26B, 
Regarding claim 2, Salahieh discloses that the outer sheath has an axial length less than an axial length of the tool body (Ref 110; where Figure 1A shows that the outer sheath Ref 110 has an axial length less than the axial length of the tool body Ref 108, where the axial length of the tool body includes the length from the proximal end of the controller Ref 108 to the distal end of the nosecone Ref 102 and the axial length of the sheath extends from the proximal end, which is distal of the distal end of the controller, to the proximal end of the nosecone Ref 102).  
Regarding claim 3, Salahieh discloses that the outer sheath has an axial length greater than an axial length of the medical implant that the medical implant system is configured to deliver (Ref 110, 20, 30; where Figure 1A shows that the outer sheath Ref 
Regarding claims 4-5, Salahieh discloses that the loop of the medical implant is a distalmost feature of the medical implant that the medical implant system is configured to deliver or that the loop of the medical implant is a proximalmost feature of the medical implant that the medical implant system is configured to deliver (Figures 6-8, 11; Ref 30; Para [0074], [0089, [0101], [0105]; where the Examiner notes that the medical implant and therefore a feature of the medical implant (i.e. a loop being a distalmost feature or a proximalmost feature) are not positively recited and therefore the structure of the medical system merely has to be capable of interacting with the medical implant; where the loop shown in Figures 6-8, 11 Ref 30, is capable of being a distalmost or a proximalmost loop of the medical implant).  
Regarding claims 6-7, Salahieh discloses that each elongate activation element includes a tubular component (Ref 106, 106a, 106b; Figures 6-8, 26b, 44A-B, 45A-B, 46A-B, 47a-b, 50b, 51a-b) configured to receive one unlocking actuation element (Ref 112, 113; Figures 6-8, 26b, 44A, 44B, 45A-B, 46A-B; 47a-b; where the tubular component Ref 106a, 106b is capable of receiving an unlocking actuation element, 112, 113)
Regarding claim 8, Salahieh discloses that each elongate activation element is configured as a pull wire (Ref 106a, 106b; where Figure 25, 50b shows that the elongate activation elements can be configured as a pull wire).  
Regarding claim 9, Salahieh discloses that the elongate actuation elements (Ref 106, 106a, 106b) are disposed within a single lumen of the tool body (Para [0073]; where the actuation elements can pass through one or more lumens and can therefore be disposed in one single lumen of the tool body).  
Regarding claim 10, Salahieh discloses that the three or more elongate actuation elements (Ref 106a) are disposed within separate lumens of the tool body (Figure 11, 50a-b, 51a-b; Ref 106a, 108; where Figure 11, 50a-b, 51a-b show that the elongate actuation elements Ref 106a can be disposed within separate lumens of the tool body Ref 108).  
Regarding claims 11-12, Salahieh discloses that when the outer sheath is in a distalmost position (Ref 110; where Figure 1A, 3A shows the sheath in a distalmost position), the medical implant is at least partially or entirely contained within the outer sheath (Figure 1A, 3A; where the implant Ref 20, 30 is entirely contained within the outer sheath Ref 110 and is therefore also partially contained).  
Regarding claim 13, Salahieh discloses that when the outer sheath is in a proximalmost position (Ref 110, 3D-E; where Figures 3D-E show that the sheath in a proximalmost position), the medical implant is located distal of the distal end of the outer sheath (Ref 20, 30; where Figures 3D-E show that the medical implant is located distal of the distal end of the outer sheath Ref 110).  
Regarding claim 14, Salahieh discloses that the three or more actuators are configured to be moved independently (Ref 122, 124, 126; where the actuators Ref 122, 124, 126 can be individually moved with respect to Ref 120 and are therefore capable of being moved independently).  
Regarding claim 15, Salahieh discloses that the three or more actuators are configured to be moved in concert (Ref 122, 124, 126; where the entire controller can be moved and therefore the controller and actuators on the controller are all moving in concert; where Para [0139] discloses that actuators can be independently or concurrently actuatable and therefore the actuators Ref 122, 124, 126 are capable of being moved in concert).  
Regarding claim 16, Salahieh discloses that the medical implant system (Ref 100) is configured to actuate the medical implant (Ref 20, 30) from a first pre-deployed elongated configuration within the outer sheath (Figure 1A, 3A; where Ref 20, 30 is in a firs pre-deployed elongated configuration within the sheath Ref 110) to a transitional deployed configuration in which the medical implant is disposed outside of the outer sheath (Figure 1B, 3B-3d; Para [0099] where the medical implant Ref 20, 30 is outside of the sheath Ref 110 but is still attached to the actuation elements Ref 106,106a, 106b)  and wherein further actuation of the medical implant system moves the unlocking actuation elements to the second open configuration whereupon the medical implant is released in a final deployment configuration (Figure 3E, 8, 45c, 46c, 47c, Para [0101], [0121]-[0122], [0149]-[0150] to; Ref 20, 30; wherein additional actuation moves the unlocking elements Ref 112, 113, 360, 362, 604, 610, 612, 616, a second open configuration where the hook end Ref 112, 113, 360, 362, 604, 610, 612, 616 releases the medical implant Ref 20, 30 and the implant is in a final deployment configuration).  
Regarding claim 17, Salahieh discloses that the medical implant is in longitudinally compressed configuration when in the final deployment configuration (Compare ref 20, 30 in Figures 3A to Figure 3E; Para [0100]).  

Claim Objection
Applicant is advised that should claim 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Partosh et al. (RU 2149037C1)- shows how a single unit can be used to actuate a plurality of actuation elements simultaneously.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.L.C/Examiner, Art Unit 3771   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771